Citation Nr: 1808703	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from October 1974 to October 1977, and from April 1978 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the Houston, Texas RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran passed away in January 2011.  The Appellant is the Veteran's surviving spouse who presented testimony before the undersigned Veterans Law Judge (VLJ) at a May 2016 hearing.  A transcript of that hearing is of record. 

The case was previously before the Board in March 2017 when it was remanded for additional development.  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is again REMANDED to the AOJ.  VA will notify the Appellant if further action is required.



REMAND

The Board's January 2017 remand noted that the Appellant raised service connection theories that the Veteran's duty station at Camp Casey may have exposed him to herbicides and/or that his duty station in Germany during the Chernobyl disaster may have exposed him to ionizing radiation.  The AOJ was requested to develop these theories.  The AOJ found that there was insufficient information to conduct any research into potential exposure to herbicides at "Camp Casey, Germany."  See November 20, 2017 Memorandum.

The Board observes, however, that Camp Casey is located in Korea.  https://en.wikipedia.org/wiki/Camp_Casey,_South_Korea.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides along the DMZ in Korea.  Veteran Benefits Administration (VBA) Adjudication Manual M21-1, Part IV.ii.1.H.4.a.  The appeal is remanded to the AOJ for compliance with its prior remand directives to develop the claimed herbicide exposure claim at Camp Casey.  

Accordingly, the case is REMANDED for the following action:

1. Follow the development procedures of M21-1, Part IV.ii.1.H.4.a. for determining whether the Veteran was exposed to herbicides at Camp Casey in Korea.

2.  Thereafter, after conducting any additional development deemed necessary, readjudicate the claim.  

If the benefit sought on appeal remains denied, furnish the Appellant and her representative a supplemental statement of the case and an appropriate period of time to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

